UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-6104



JOSEPH GOLD HARRIS,

                                             Plaintiff - Appellant,

          versus

J. BUGG, Correctional Officer; L. HAWKINS,
Lieutenant; B. ALEXANDER, Correctional Of-
ficer; E. MONEY, Licensed Practical Nurse;
A. A. BOYD, Sergeant; R. WALKER, Correctional
Officer; L. NEWCOMBES, Correctional Officer;
MISTER POTILLO, Correctional Officer,
                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, District Judge.
(CA-95-362)

Submitted:   April 15, 1996                   Decided:   May 3, 1996


Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Joseph Gold Harris, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing his

42 U.S.C. § 1983 (1988) complaint. The district court assessed a

filing fee in accordance with E.D. Va. Loc. R. 28(C)(4) and Evans
v. Croom, 650 F.2d 521 (4th Cir. 1981), cert. denied, 454 U.S. 1153

(1982), and dismissed the case without prejudice when Appellant

failed to comply with the fee order. Finding no abuse of discre-

tion, we deny leave to proceed in forma pauperis and dismiss the

appeal. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                         DISMISSED




                                2